134 Ga. App. 244 (1975)
214 S.E.2d 179
RADCLIFF
v.
THE STATE.
50227.
Court of Appeals of Georgia.
Submitted February 4, 1975.
Decided February 19, 1975.
Rehearing Denied March 11, 1975.
Edward J. Magner, for appellant.
George W. Darden, District Attorney, B. Wayne Phillips, Assistant District Attorney, for appellee.
QUILLIAN, Judge.
In the case sub judice the defendant's probation was revoked because the trial judge found that the defendant was sitting in a car drinking beer at 4:00 a. m. While the evidence might have supported a finding that the defendant violated a condition of his probation which prohibited *245 alcoholic intoxication, this was not one of the grounds stated in the petition for revocation of probation. Therefore the order of revocation was erroneous. Dingler v. State, 101 Ga. App. 312 (113 SE2d 496); George v. State, 99 Ga. App. 892 (109 SE2d 883); Gay v. State, 101 Ga. App. 225 (113 SE2d 223); Kendrick v. State, 125 Ga. App. 326 (187 SE2d 580).
Judgment reversed. Pannell, P. J., and Clark, J., concur.